Title: From Thomas Jefferson to Edmund Pendleton, 17 June 1822
From: Jefferson, Thomas
To: Pendleton, Edmund


                        
                        
                            
                            
                    It appears by an endorsement of Mr Jefferson on the assumpsit of Ed: Pendleton & Peter Lyons, that the following sums were recd by him on acct of Wm Short.viz:Nov. 21st  1798.£500Dec 3.300.1799. Jan: 14.400.It appears from the books of Gibson & Jefferson in the hand writing of Geo: Jefferson decd that in nov. 1800 Mr Pendleton paid 394 pounds 10. to Gibson & Jefferson for  Thomas Jefferson esq. which was passed to his credit with them, & for this Robinson’s exer now claims a Credit—
                        
                    